Oo Se YTD A FP WW YN

mo po WN NO NH NH KH KN NO RR RR Re Re ee ee
oo st DN NH BP WO NO KF§ DT OO Be DQ HD vA FP WO NYO KF CO

(fo

LZ

 

 

 

 

 

 

David W. Hodges (admitted pro hac vice) _(Z FILED ____ RECEIVED
dhodges@hftrialfirm.com —— ENTERED _~——— SERVED ON
Texas State Bar No. 00796765 COLNSELPARTIES OF RECORD
HopcGEs AND FOTY, LLP
4409 Montrose Blvd., Ste. 200 MAR 18 2629
Houston, TX 77006
Telephone: (713) 523-0001 CLERK US DISTRICT COURT
Facsimile: (713) 523-1116 DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

 

LEAD ATTORNEY IN CHARGE FOR
PLAINTIFF AND CLASS MEMBERS

Local Counsel:

Michael P. Balaban

State Bar No. 9370

LAW OFFICES OF MICHAEL P. BALABAN
10726 Del Rudini Street

Las Vegas, NC 89141

(702) 586-2964

Fax: (702) 586-3023

Email: mbalaban@balaban-law.com

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

CLARISSA HARRIS, on Behalf of Herself
and on Behalf of All Others Similarly Case No. 3:19-cv-00598-RCJ-CLB__

Situated, 0 gL. i EL_

a STIPULATION TO CONTINUE
Plaintiff(s), RULE 16 CASE MANAGEMENT
Vv. CONFERENCE

DIAMOND DOLLS OF NEVADA, LLC SECOND REQUEST
dba the SPICE HOUSE, KAMY
KESHMIRI, JAMY KESHMIRI

Defendants.

 

 

 

Plaintiff Clarissa Harris, on behalf of herself and on behalf of all others similarly situated,

and Defendants Diamond Dolls of Nevada, LLC dba Spice House, Kamy Keshmiri, Jamy Kesmiri

 
—_—

bo NO bo NO bo N N i) NO — — —_ —_ — — — — — —
CO ~I HN A ff WW HNO KH CO 1. Wn DBD A fF Ww NY KK O&O

0 eon DWH F&F WwW WY

(“Defendants”) (collectively “Parties”) hereby request and stipulate to Continue the Rule 16 Case
Management Conference set for March 25, 2020 at 9:30 AM in Reno Courtroom | before
Magistrate Judge Carla Baldwin. Parties make this request pursuant to LR IA 6-1. The Parties
request that the Rule 16 Case Management Conference shall be continued 60 days. This is the
second request to Continue the Case Management Conference.

This request and stipulation is made in good faith and not for the purposes of undue burden
or delay. Defendants filed a Motion to Dismiss and Request to Strike on November 12, 2019
arguing, among other reasons, that the Complaint had not met the standard to plead and prove
“willfulness” under the Fair Labor Standards Act. (Doc. No. 14). The Parties first requested to
continue the management conference schedule for January 24, 2020 because Plaintiff intended to
file an Unopposed Amended Complaint to cure any pleading defect in the Original Complaint.
However, because of the recent order from the Court (Doc. No. 31) denying Defendants’ Motion
to Dismiss and Request to Strike (Doc. No. 14), Plaintiff will not be filing an Amended Complaint
since the Court determined Plaintiff sufficiently pled her case. While the Parties waited on the
Court’s ruling, they engaged in and continue to engage in informal negotiations of a potential
resolution of the present case. The Parties request that the Rule 16 Case Management Conference
shall be continued 60 days in order to allow negotiations to continue.

Postponing this deadline will prevent waste of judicial resources, minimize attorney’s fees,

and increase the likelihood that the Parties are able to reach a compromise and resolve the case.

IT IS SO STIPULATED.

Dated: March 16, 2020 Dated: March 16, 2020
/s/ David W. Hodges /s/ Mark R. Thierman
David W. Hodges (admitted pro hac Mark R. Thierman
vice) Thierman Buck, LLP

State of Michigan Bar # P70495

 

 

 
oO Ff NH Wn fF WY NY

NO wpoO NO WHO NY NY NO WN NOR Re Re Ee ESE E|e eS
eo DDH AN FSF WD NY FH OD Oo FAN HD nH FW VY YF O&O

 

 

HODGES & FOTY, LLP

Texas State Bar No. 00796765
dhodges@hfirialfirm.com
4409 Montrose Blvd., Ste. 200
Houston, TX 77006
Telephone: (713) 523-0001
Facsimile: (713) 523-1116

LEAD ATTORNEY IN CHARGE FOR
PLAINTIFF AND CLASS MEMBERS

/s/ Michael P. Balaban

Michael P. Balaban

State Bar No. 9370

Local Counsel for Plaintiff

LAW OFFICES OF MICHAEL P.
BALABAN

10726 Del Rudini Street

Las Vegas, NC 89141

(702) 586-2964

Fax: (702) 586-3023

Email: mbalaban@balaban-law.com

mark@thiermanbuck.com

7287 Lakeside Drive

Reno, Nevada 89511

Telephone: (775) 284-1500
Facsimile: (775) 703-5027
ATTORNEY FOR DEFENDANTS,

ITISS ERED:

 

UNITED STATBD MAGISTRATE JUDGE,

DATED: 3/18/2020

 

 
